DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.         The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
3.       The information disclosure statement (IDS) submitted on 12/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.         The drawing(s) filed on 12/20/2021 are accepted by the Examiner.

Status of Claims
5.         Claims 1-20 are pending in this application.  

Double Patenting
6.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.         Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6-9, 17-18, 20 and 22 of US Patent No. 11,218,601 (hereinafter ‘601) in view of Otsuka (US 2020/0192617).
Although the claims at issue are not identical, they are not patentably distinct from each other:

Regarding Claim 1 (drawn to a system):                                                 
Current Application
Claim 1:

1. A print system comprising: a processor; and a computer-readable storage medium comprising one or more programming instructions that, when executed, will cause the processor to: 

configure, based on a rule set, a print device to execute document processing jobs from both authorized users and guest users, 

receive a request to initiate a document processing session on the print device, 








in response to determining that the document processing session is a kiosk mode session for executing a document processing job for a guest user, 


initiate the kiosk mode session for executing paid document processing jobs 

by outputting a kiosk mode user interface that is configured to allow the guest user to submit requests for paid document processing jobs, 

receive, via the kiosk mode user interface, a request for executing a document processing job, 


cause the print device to execute the document processing job, and

upon termination of the kiosk mode session, cause a payment processing service associated with the guest user to render payment for executing the document processing job.
‘601
Claim 1:

1. (Currently Amended) A print system comprising: a processor; and a computer-readable storage medium comprising one or more programming instructions that, when executed, will cause the processor to: 


receive a request to initiate a document processing session on a print device configured to execute document processing jobs from both authorized users and guest users, 



determine whether the requested document processing session is a kiosk mode session for executing a document processing job for a guest user or a staff mode session for executing a document processing job for an authorized user, 

in response to determining that the requested document processing session is the kiosk mode session, 




initiate the kiosk mode session for executing paid document processing jobs, 






receive a request for executing a first document processing job, determine a cost for executing the first document processing job at the print device, 

receive, from a guest user, approval to execute the first document processing job at the print device for the determined cost, 

cause the print device to execute the first document processing job, and 


upon termination of the kiosk mode session, cause a payment processing service associated with the guest user to render payment that is equal to the determined cost.

Claim 4:

The print system of claim 3, further comprising programming instructions that, when executed, will cause the processor to output a kiosk mode user interface at the print device upon initiation of the kiosk mode session, wherein the kiosk mode user interface is configured to allow the guest user to submit requests for paid document processing jobs.



8.       As shown in the table above, claims 1 and 4 of ‘601 contains every element of claim 1 of the instant application, however ‘601 does not expressly disclose configure, based on a rule set, a print device to execute document processing jobs.
Otsuka discloses configure, based on a rule set, a print device to execute document processing jobs (Otsuka: “detecting whether the print setting defined in the print rule is included as a print setting included in the print job; changing the print setting in the print job according to the print rule, based on a result of the detecting; and outputting, to the image forming apparatus, the print job in which the print setting has been changed” Abstract; Fig. 3; [0045; 0051-0053; 0138]). 
‘601 in view of Otsuka are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of managing print jobs based on who the user is.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose configure, based on a rule set, a print device to execute document processing jobs.
The suggestion/motivation for doing so is to simplify the operation of changing a print rule as disclosed by Otsuka at ¶ [0036-0037].  Otsuka further discloses at & [0057] wherein when a condition is satisfied, the print settings are changed based on the print rule.  Therefore, it would have been obvious to combine ‘601 with Otsuka to obtain the invention as specified in claim 1.

Regarding Claim 13 (drawn to a method):                                                 
Current Application
Claim 13:

A method for printing on a print device, the method comprising, by a processor:

configuring, based on a rule set, the print device to execute document processing jobs from both authorized users and guest users;

receiving a request to initiate a document processing session on the print device;

in response to determining that the document processing session is a kiosk mode session for executing a document processing job for a guest user, 



initiating the kiosk mode session for executing paid document processing jobs by outputting a kiosk mode user interface that is configured to allow the guest user to submit requests for paid document processing jobs;

receiving, via the kiosk mode user interface, a request for executing a document processing job;










causing the print device to execute the document processing job; and

upon termination of the kiosk mode session, causing a payment processing service associated with the guest user to render payment for executing the document processing job.
‘601
Claim 17:

A method for printing on a print device configured to execute document processing jobs from both authorized users and guest users, the method comprising, by a processor: 



receiving a request to initiate a document processing session on the print device; 

determining whether the requested document processing session is a kiosk mode session for executing a document processing job for a guest user or a staff mode session for executing a document processing job for an authorized user; in response to determining that the requested document processing session is the kiosk mode session, 

initiating the kiosk mode session for executing paid document processing jobs; 




receiving a request for executing a first document processing job; 

determining a cost for executing the first document processing job at the print device; 

receiving, from a guest user, approval to execute the first document processing job at the print device for the determined cost; 

causing the print device to execute the first document processing job; and 

upon termination of the kiosk mode session, causing a payment processing service associated with the guest user to render payment that is equal to the determined cost.

Claim 20: 

The method of claim 19, further comprising outputting a kiosk mode user interface at the print device upon initiation of the kiosk mode session, wherein the kiosk mode user interface is configured to allow the guest user to submit requests for paid document processing jobs.


9.       As shown in the table above, claims 17 and 20 of ‘601 contains every element of claim 13 of the instant application, however ‘601 does not expressly disclose configure, based on a rule set, the print device to execute document processing jobs.
Otsuka discloses configure, based on a rule set, the print device to execute document processing jobs (Otsuka: “detecting whether the print setting defined in the print rule is included as a print setting included in the print job; changing the print setting in the print job according to the print rule, based on a result of the detecting; and outputting, to the image forming apparatus, the print job in which the print setting has been changed” Abstract; Fig. 3; [0045; 0051-0053; 0138]). 
‘601 in view of Otsuka are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of managing print jobs based on who the user is.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose configure, based on a rule set, the print device to execute document processing jobs.
The suggestion/motivation for doing so is to simplify the operation of changing a print rule as disclosed by Otsuka at ¶ [0036-0037].  Otsuka further discloses at & [0057] wherein when a condition is satisfied, the print settings are changed based on the print rule.  Therefore, it would have been obvious to combine ‘601 with Otsuka to obtain the invention as specified in claim.

10.      Claim 3 of the current application corresponds to claim 2 of US 11,218,601.
11.      Claim 5 of the current application corresponds to claim 4 of US 11,218,601.
12.      Claim 8 of the current application corresponds to claim 6 of US 11,218,601.
13.      Claim 9 of the current application corresponds to claim 9 of US 11,218,601.
14.      Claim 10 of the current application corresponds to claim 1 of US 11,218,601.
15.      Claim 11 of the current application corresponds to claim 7 of US 11,218,601.
16.      Claim 12 of the current application corresponds to claim 8 of US 11,218,601.
17.      Claim 15 of the current application corresponds to claim 18 of US 11,218,601.
18.      Claim 17 of the current application corresponds to claims 20 and 22 of US 11,218,601.
19.      Claim 20 of the current application corresponds to claim 17 of US 11,218,601.
20.      Claims 2, 4, 6-7, 14, 16, 18 and 19 of the current application do not correspond to any claims of US 11,218,601.

Allowable Subject Matter
21.       Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under nonstatutory double patenting, set forth in this Office action.

22.       The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 1:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations configure, based on a rule set, a print device to execute document processing jobs from both authorized users and guest users, receive a request to initiate a document processing session on the print device, in response to determining that the document processing session is a kiosk mode session for executing a document processing job for a guest user, initiate the kiosk mode session for executing paid document processing jobs by outputting a kiosk mode user interface that is configured to allow the guest user to submit requests for paid document processing jobs, receive, via the kiosk mode user interface, a request for executing a document processing job, cause the print device to execute the document processing job, and upon termination of the kiosk mode session, cause a payment processing service associated with the guest user to render payment for executing the document processing job.

Regarding Claim 13:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations configuring, based on a rule set, the print device to execute document processing jobs from both authorized users and guest users; receiving a request to initiate a document processing session on the print device; in response to determining that the document processing session is a kiosk mode session for executing a document processing job for a guest user, initiating the kiosk mode session for executing paid document processing jobs by outputting a kiosk mode user interface that is configured to allow the guest user to submit requests for paid document processing jobs; receiving, via the kiosk mode user interface, a request for executing a document processing job; causing the print device to execute the document processing job; and upon termination of the kiosk mode session, causing a payment processing service associated with the guest user to render payment for executing the document processing job.

23.	Regarding Claims 2-12, and 14-20:
Claims 2-12 and 14-20 depend from allowable claims 1 and 13, and by virtue of their dependency, are also indicated as allowable subject matter.

Conclusion
24.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
            Haapanen et al. (US 2017/0230536) discloses relates to systems, apparatuses, methodologies and other tools for guest printing, and more specifically, tools including provisions to facilitate guest printing via short-range communication.

25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677